On a motion for leave to serve an amended complaint the sufficiency of the proposed pleading will not ordinarily be inquired into. (Holgan Bros., Inc., v. Beekman Hospital, 267 App. Div. 815, 816.) It cannot be said on the present record that plaintiff was guilty of loches as a matter of law. Order reversed, with twenty dollars costs and disbursements, and 'the motion granted. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.; Glennon and Cohn, JJ., dissent and vote to affirm. Settle order on notice. [See 269 App. Div. 684.]